Citation Nr: 0700004	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  02-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
RO.  The veteran perfected an appeal of that decision.  

In accordance with the veteran's request, the Board scheduled 
the veteran for a Board hearing in Washington, DC, for June 
2006.  After failing to report for the hearing, the veteran 
filed a motion to reschedule the hearing; a Veterans Law 
Judge (VLJ) with the Board granted the motion in August 2006.  
The Board rescheduled the hearing for October 2006; however, 
in a statement dated in late September 2006, the veteran 
withdrew the hearing request.  


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
resolve the claim on appeal has been accomplished.

2.  The service-connected diabetes mellitus, type II, has not 
been shown to require more than treatment with insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 2002 & Supp 2005); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7913 (2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

Here, the noted VCAA letter was issued subsequent to the 
appealed August 2001 rating decision.  However, the RO issued 
a Supplement Statement of the Case (SSOC) in June 2005 and 
March 2006; thus, the April 2004 VCAA notice was issued 
before a readjudication of the claim on appeal.  See 
Mayfield, 444 F.3d 1328.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed August 2001 rating 
decision, in which service connection for his diabetes 
mellitus type II was granted.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial rating stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally, 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, in an August 2001 rating decision, the 
RO initially granted service connection and assigned an 
initial 20 percent rating for diabetes mellitus, effective 
July 9, 2001.  In a January 2002 rating decision, the RO 
granted an earlier effective date of April 5, 2000 for the 
diabetes, but continued the 20 percent rating.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under that diagnostic code, a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet; and a 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

The Board notes that the claims file includes a number of 
medical documents, to include service medical records, VA 
hospital and outpatient treatments, and medical records from 
private treatment providers; although identified in the 
October 2005 notice letter, the vast majority of these 
records pertain to matters of service connection (to include 
for diabetes, and related conditions) and other matters.  The 
only document that includes findings relevant to the matter 
of evaluation of diabetes mellitus since the April 2000 
effective date of the grant of service connection for that 
condition is the report of an October 2004 VA examination.

During that examination, the veteran reported a nine-year 
history of diabetes.  The veteran also reported an erectile 
dysfunction and experiencing a tingling sensation in the palm 
of his hands and soles of his feet.  He reported taking 
Metformin and Glipizide to treat the diabetes.  Insulin had 
been prescribed in the past, but the veteran had discontinued 
using it to treat his diabetes.  The examiner noted that the 
veteran did have a modified diet, but his activities were 
unlimited, and that did not have a history of ketoacidosis, 
hypoglycemic episodes, or weight loss.

Examination revealed normal heart rate and rhythm.  The 
veteran had full motor strength.  He was diagnosed with 
diabetes that was being controlled by two oral agents and 
mild polyneuropathy with no evidence of fatigability or 
incoordination.  The examiner noted the history of erectile 
dysfunction and elevated liver enzymes.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a higher rating has not been met.  

The evidence reflects that the veteran uses oral hypoglycemic 
agents and a restricted diet to treat his diabetes mellitus.  
To warrant the next higher, 40 percent, rating under 
Diagnostic Code 7913, the evidence must demonstrate show his 
diabetes mellitus requires insulin, restricted diet, and a 
regulation of activities.  The Board notes the October 2004 
VA examiner stated  that "his activities are unlimited at 
the present time" and there is no other medical finding that 
the veteran's disability have, and have continued to, result 
in a regulation of activities.  As the criteria for 
assignment of the next higher, 40 percent, rating are not 
met, it logically follows that the criteria for an even 
higher rating (60 or 100 percent) are likewise not met.

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Fenderson,  and the claim for a higher 
initial rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for service-
connected diabetes mellitus, type II, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


